— In a proceeding pursuant to CPLR article 78 inter alia to review a determination of appellant board of appeals dated August 3, 1974, which, after a hearing, denied petitioner’s application for a building permit, the appeal is from a judgment of the Supreme Court, Suffolk County, entered February 14, 1975, which annulled the determination and directed appellants building inspector and/or board of appeals to *818issue a building permit to petitioner. Judgment reversed, on the law, without costs, determination confirmed and proceeding dismissed on the merits. The Zoning Ordinance of the Village of Ocean Beach, as amended on May 4, 1974, provides that no building shall be constructed, enlarged, extended or altered so as to provide for more than four bedrooms therein. This amendment became effective May 19, 1974 and petitioner’s right to the permit no longer existed after that date. This appeal must be decided on the law as amended (Matter of Boardwalk & Seashore Corp. v Murdock, 286 NY 494; Matter of Rosano v Town Bd. of Town of Riverhead, 43 AD2d 728). Martuscello, Acting P. J., Christ, Munder and Shapiro, JJ., concur.